Tilson, Judge:
Tbe six appeals listed above have been submitted for decision upon a stipulation to the effect that the appraised value •of the rayon articles covered by said appeals, less any additions made by the importer by reason of the so-called Japanese consumption tax, represents the price at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of Japan at or about the dates of exportation thereof, in usual wholesale quantities and in the ordinary course of trade, including all costs, charges, and expenses specified in section 402 (d) of the act of 1930, and that there were no higher foreign values.
On the agreed facts, I find and hold the proper dutiable export values of the rayon articles covered by said appeals to be the values found by the appraiser, less any amount added by the importer by reason of the so-called Japanese consumption tax. Judgment will be rendered accordingly.